Citation Nr: 0016321	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-04 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a lumbar spine 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran served from January 1968 to June 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the VARO in Salt Lake City, 
Utah.  

The veteran was furnished a statement of the case on the 
additional issues of service connection for post-traumatic 
stress disorder (PTSD) and entitlement to nonservice-
connected pension benefits.  However, the veteran withdrew 
his claim for PTSD in a June 1999 written statement and his 
claim for pension benefits was granted, thereby removing 
these issues from appellate status.  The only issues properly 
before the Board at this time are those set forth on the 
title page.  


FINDINGS OF FACT

1.  The claim for service connection for a cervical spine 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

2.  The claim for service connection for a lumbar spine 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim for service connection for a cervical spine 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim for service connection for a lumbar spine 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In considering the veteran's claims for service connection, 
the threshold question to be answered is whether the 
veteran's claims are well grounded; that is, whether they are 
plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
If a claim is not well grounded, then the appeal fails; and 
there is no further duty to assist in developing the facts 
pertinent to the claim, since such development would be 
futile.  38 U.S.C.A. 
§ 5107(a).  

Factual Background

Service medical records show that the veteran was seen during 
July 1968 with complaints of back pain.  There was no 
indication of any injury and the only reported clinical 
finding was a moderate kyphosis.  The veteran requested a 
back brace like his father had, but back exercises were 
recommended.  He was instructed in flexion exercises that 
were to be continued at home.  An orthopedic evaluation on 
August 1, 1968 found no demonstrable back problem present and 
the veteran was returned to duty with no limitations.  No 
further service treatment for back problems is shown and 
service separation examination in January 1969 reported spine 
and musculoskeletal system as normal.  There is no indication 
of the presence of arthritis of any spinal segment during the 
first postservice year.  

In an August 1987 claim for pension, the veteran reported 
being involved in a 1977 auto accident that resulted in back 
problems.  In his April 1998 claim for compensation the 
veteran reported being treated for spine problems in service 
in 1968.  

In July 1998, the veteran was asked to furnish copies of any 
service medical records he had in his possession as well as 
any treatment records for the conditions for which service 
connection was being sought.  While the veteran subsequently 
furnished service medical records, he did not furnish any 
pertinent treatment records or inform the RO of the location 
of any such records.  

On VA examination in September 1998, the veteran complained 
of pain in the upper and lower back.  He referred to a 1977 
auto accident when he struck a telephone pole and was 
comatose for three days.  Pertinent diagnosis was 
degenerative joint disease of the cervical and thoracolumbar 
spine with pain and somewhat reduced range of motion.  

VA medical records for 1998 and 1999 show continuing 
complaints of back pain as well as a history of a several-
story fall from a platform while in basic training.  An 
October 1998 VA note shows the veteran complained of back 
pain and had provided private x-ray studies taken in 1996.  
The treating physician opined that the veteran's back pain 
might date back to basic training or his motor vehicle 
accident.  

Criteria

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  

Service connection may also be granted for arthritis, if such 
disease is manifested to a compensable degree within one year 
after the veteran is separated from service.  38 C.F.R. 
§§ 3.307, 3.309.  

Regulations also provide that service connection may be 
granted for any disease or disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Generally, for a service connection claim to be well 
grounded, a claimant must submit evidence of each of the 
following:  (1) Medical evidence of a current disability 
(2) medical evidence, or in certain circumstances lay 
evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted inservice injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F. 3d 604 (Fed. Cir. 1996) (Table).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required for the claim to be 
well grounded.  Epps v. Gober, 126 F. 3d 1464, 1469 (Fed. 
Cir. 1997); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
This burden may not be met merely by presenting lay 
testimony, as lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Analysis

The requirements for a well-grounded claim for service 
connection are set out above and it is clear that the 
veteran's claims do not meet the requirements. 

The Board notes that there was no showing in service of the 
presence of any chronic disability of the upper or lower 
back, such as those currently being claimed by the veteran.  
The only pertinent treatment received by the veteran in 
service is shown to have been for acute and transitory back 
complaints for which no chronic back disability was 
identified.  There was no history of any injury at the time 
of the veteran's service treatment and the only objective 
finding was a moderate curvature (kyphosis) of the spine.  
The veteran's back complaints were addressed with an exercise 
program and subsequent orthopedic evaluation revealed no 
demonstrable back problem.  That this condition resolved 
without residual disability is further evidenced by the lack 
of any pertinent findings on service separation examination.  
There is also an absence of any documentation of any early 
postservice complaints or treatment with respect to the 
claimed back conditions, although the veteran was invited to 
provide such information.  The first postservice indication 
of back problems was in the veteran's 1987 pension claim at 
which time he also referenced his 1977 auto accident.  

Further, a nexus between the currently claimed disorders and 
service has not been demonstrated.  The only suggestion of a 
nexus was contained in the October 1998 outpatient report 
indicating that the veteran's back pain may be related to 
basic training.  However, this suggested etiology is 
obviously based on a history furnished to the examiner by the 
veteran, as it is not otherwise supported in the record.  The 
veteran's history is contradicted by the service medical 
records, which show no injury or chronic back disability in 
service.  His contentions have been considered, but as a 
layman, he is not competent to render a medical opinion as to 
such relationship.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Since the medical evidence of record does not provide a nexus 
between the veteran's cervical and lumbar disorders and 
service and the veteran has offered no competent (medical) 
evidence or opinion of such nexus, his claims are not well 
grounded and must be denied.  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
but the veteran has not identified or furnished such 
evidence.  Thus, there is no identified postservice medical 
evidence 
that would well ground his claims.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).  




ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for a cervical or lumbar 
spine disorder, the claims are denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 


